Case 0:21-cv-60408-BB Document 114 Entered on FLSD Docket 07/30/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 21-cv-60408-BLOOM/Valle

  REICHEN KUHL, as owner of the 2002 28-foot
  Four Winns 280 Horizon motorboat, HIN
  GFNCE005F102,

          Petitioner.

  _______________________________________/

          ORDER ON PARTIAL MOTION TO DISMISS AND MOTION TO STRIKE
          CLAIMANT SUNTEX MARINA INVESTORS, LLC’S AMENDED CLAIM

          THIS CAUSE is before the Court upon Petitioner’s Partial Motion to Dismiss and Motion

  to Strike Claimant Suntex Marina Investors, LLC’s (“Claimant” or “Suntex”) Amended Claim,

  ECF No. [78] and Memorandum in Support, ECF No. [79] (together, the “Motion”). Claimant

  filed a Response, ECF No. [99], to which Claimant filed a Reply, ECF No. [103]. The Court has

  carefully reviewed the Motion, all opposing and supporting submissions, the record in this case,

  the applicable law, and is otherwise fully advised. For the reasons that follow, the Motion is

  granted.

     I.      BACKGROUND

          This case arises as a result of a fire aboard a 2002 28-foot Four Winns, 280 Horizon

  motorboat (“Limitation Vessel”) after Petitioner docked the Limitations Vessel for fueling at Bahia

  Mar Marina in January 2021. Following fueling, a large explosion occurred in the Limitation

  Vessel’s machinery space and a fire broke out aboard the Limitation Vessel. Petitioner was injured

  as a result, the Limitation Vessel was effectively destroyed, a motor yacht moored behind the

  Limitation Vessel sustained damage, and the Bahia Mar Marina fuel dock was damaged. Suntex

  is the owner of Bahia Mar Marina. On February 22, 2021, Petitioner, as titled owner of the

  Limitation Vessel, initiated this action for exoneration from or for limitation of liability pursuant
Case 0:21-cv-60408-BB Document 114 Entered on FLSD Docket 07/30/2021 Page 2 of 5

                                                                Case No. 21-cv-60408-BLOOM/Valle


  to 46 U.S.C. §§ 30501, et seq., Supplemental Rule F, and Local Supplemental Rule F for all claims

  arising out of the fire incident. See ECF No. [1]. Suntex filed a Rule F(5) Claim, ECF No. [33],

  and thereafter an Amended Rule F(5) Claim, ECF No. [71], asserting claims of negligence (Count

  I), violation of Florida Statutes, Section 327.32 (Count II), demanding attorney’s fees and a jury

  trial. Petitioner now requests that the Court dismiss or strike Count II of the Amended

  Counterclaim, and strike Suntex’s demand for attorney’s fees and a jury trial. In response to the

  Motion, Suntex has withdrawn its request for attorney’s fees and a jury trial. Accordingly, the

  Court considers only Petitioner’s request for dismissal of, or to strike, Count II.

     II.      LEGAL STANDARD

           A pleading in a civil action must contain “a short and plain statement of the claim showing

  that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

  detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

  recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

  pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

  accusation”). Nor can a complaint rest on “ ‘naked assertion[s]’ devoid of ‘further factual

  enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

  “To survive a motion to dismiss a complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at

  570).

           When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration All., 304 F.3d

  1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F. Supp.

                                                    2
Case 0:21-cv-60408-BB Document 114 Entered on FLSD Docket 07/30/2021 Page 3 of 5

                                                                 Case No. 21-cv-60408-BLOOM/Valle


  2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions, and courts

  “are not bound to accept as true a legal conclusion couched as a factual allegation.” Twombly, 550

  U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cnty. Sheriff’s Off., 449 F.3d 1342,

  1352 (11th Cir. 2006). “[T]he court may dismiss a complaint pursuant to Federal Rule of Civil

  Procedure 12(b)(6) when, on the basis of a dispositive issue of law, no construction of the factual

  allegations will support the cause of action.” Marshall Cnty. Bd. of Educ. v. Marshall Cnty. Gas

  Dist., 992 F.2d 1171, 1174 (11th Cir. 1993) (citations omitted).

            Federal Rule of Civil Procedure, Rule 12(f) allows a court to “strike from a pleading an

  insufficient defense or any redundant, immaterial, impertinent, or scandalous matter,” granting

  courts broad discretion in making this determination. Fed. R. Civ. P. 12(f). Motions to strike “will

  usually be denied unless the allegations have no possible relation to the controversy.” Harty v.

  SRA/Palm Trails Plaza, LLC, 755 F. Supp. 2d 1215, 1218 (S.D. Fla. 2010) (internal quotation

  marks and citation omitted).

     III.      DISCUSSION

            At the outset, the Court notes that Petitioner requests dismissal, or in the alternative, that

  the Court strike Count II. Petitioner asserts the proper standard of review for a challenge to the

  sufficiency of a Rule F(5) claim is rarely addressed, but that other courts in this district have

  applied Rule 12(b)(6). See ECF No. [79] at 3 n.1. Because the Court may dismiss a cause of action

  under Rule 12(b)(6) when no construction of the facts will support it based on a dispositive issue

  of law, the Court need not consider Petitioner’s alternative request to strike.

            Petitioner argues that Count II must be dismissed because Florida Statutes, Section 327.32

  imposes a higher standard of care than permitted under general maritime law. Suntex responds that

  it does not dispute this is a case within the Court’s admiralty jurisdiction, nor that maritime law

  applies. Rather, Suntex contends that the standard of care imposed under Florida Statutes, Section

                                                      3
Case 0:21-cv-60408-BB Document 114 Entered on FLSD Docket 07/30/2021 Page 4 of 5

                                                                    Case No. 21-cv-60408-BLOOM/Valle


  327.32 does not conflict with general maritime law because the property damages suffered by

  Suntex were not as a result of a collision or allision, and therefore, a higher standard of care may

  be applied. The Court disagrees.

          “Every species of tort, however occurring, and whether on board a vessel or not, if upon

  the high seas or navigable waters, is of admiralty cognizance.” Mink v. Genmar Indus., Inc., 29

  F.3d 1543, 1545 (11th Cir. 1994). The applicable standard of care in admiralty cases is reasonable

  care under the circumstances. See Kermarec v. Compagnie Generale Transatlantique, 358 U.S.

  625, 630 (1959); Fischer v. S/Y Neraida, 508 F.3d 586, 594 (11th Cir. 2007).

          In cases where a state statute conflicts with established federal maritime law or would

  materially frustrate a tenet of admiralty law, the state statutes should generally not be applied. See

  Steelmet, Inc. v. Caribe Towing Corp., 779 F.2d 1485, 1488 (11th Cir. 1986); Branch v. Schumann,

  445 F.2d 175, 178 (5th Cir. 1971); 1 Miami Valley Broadcasting Corp. v. Lang, 429 So. 2d 1333,

  1337 (Fla. 4th DCA 1983). In Branch and Lang, the state law would have imposed a stricter

  standard of care or burden than established by federal maritime law, and because it conflicted with

  federal maritime law and would have effectively changed the accepted maritime standard of care,

  the state law in these cases could not be applied. The court in Branch considered, and rejected, the

  applicability of the very statute Suntex contends should apply here, on the basis that it would

  conflict with the general maritime law. 2 Branch, 445 F.2d at 178.



  1
    The Eleventh Circuit has adopted, as binding precedent, all decisions of the former Fifth Circuit handed
  down prior to close of business on September 30, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209
  (11th Cir. 1981) (en banc).
  2
   Florida Statutes, Section 371.52 was renumbered as Section 327.32 in 1981. Section 327.32 states, in
  pertinent part that

          All vessels, of whatever classification, shall be considered dangerous instrumentalities in
          this state, and any operator of a vessel shall, during any utilization of the vessel, exercise
          the highest degree of care in order to prevent injuries to others.

                                                        4
Case 0:21-cv-60408-BB Document 114 Entered on FLSD Docket 07/30/2021 Page 5 of 5

                                                               Case No. 21-cv-60408-BLOOM/Valle


           Suntex attempts to draw a distinction in this case because the damage to Bahia Mar Marina

  caused by the fire is not a personal injury nor the result of a collision or allision. However, Suntex

  has not cited, nor has the Court found, any case in which a court applying maritime law has drawn

  a distinction in the applicable standard of care based upon the cause of the alleged damages.

  Indeed, a review of the case law demonstrates that the standard of care uniformly applied by the

  courts is the standard imposed under maritime law, whether the resulting damages are to persons

  or property. See Fischer, 508 F.3d at 594 (collecting cases); Branch, 445 F.2d at 177-78; Matter

  of Rogers, No. 4:18-CV-10012-JLK, 2018 WL 11229132, at *2 (S.D. Fla. Sept. 18, 2018);

  Cigarette Racing Team v. Gandee, 418 So. 2d 337, 338 n.1 (Fla. 3d DCA 1982). As such, Florida

  Statutes section 327.32 does not apply in this case.

     IV.       CONCLUSION

           Accordingly it is ORDERED AND ADJUDGED that the Motion, ECF No. [78], is

  GRANTED, and Count II of Suntex’s Amended Claim, ECF No. [71], is DISMISSED WITH

  PREJUDICE. In addition, the Court accepts Suntex’s withdrawal of its request for attorney’s fees

  and demand for a jury trial.

           DONE AND ORDERED in Chambers at Miami, Florida, on July 29, 2021.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                    5
